internal_revenue_service department of lt reasury washington dc contact person telephone number in reference to date t ep ra t2 rm feb g i n legend state a system b act c city y board d board r entity e plan x trustees t u university u i dear this letter is in response to a letter dated date as supplemented by letters dated june september november which rulings are requested under sec_414 the internal_revenue_code date date date and and h of submitted by your authorized representative in the following facts and representations have been submitted on your behalf system b is a retirement_system established primarily for teachers and administrators of primary and secondary public schools of state a employed outside city y governed by board d policy and oversees operations consistent with applicable laws a ten-member retirement board which sets system b is by letter dated date the internal_revenue_service stated that system b was an instrumentality of state a im system b provides service deferred and disability retirement benefits as well as member death_benefits for more than big_number members including approximately big_number active members and big_number retired members and beneficiaries such benefits for its members system b administers plan x defined benefit program qualified under sec_401 and sec_414 mandatory employee contribution feature you represent that each participating employer picks up the member contributions required to be made to plan x of the code a manner consistent with sec_414 h a governmental_plan plan x includes a of the code as to provide in a there are four tiers of members determined by date of in contributions made by membership retirement benefits differ for each membership tier generally tier and tier members who have made contributions to plan x receive an annuity throughout retirement or a lump sum distribution of their annuity account in addition to the employer-funded pension the annuity is based on total member contributions life expectancy date of membership and form of retirement allowance chosen by the member tier and tier members are combined with employer contributions to fund the pension picks up the member's contributions required to be made to plan x the employer's contribution rate is determined annually by board d based on the recommendation of the actuary at the beginning of each school year based on the actuarial valuation of plan assets and liabilities employer are premised on the rate of contribution as established by board d at the beginning of the school year and on the amount of compensation paid_by the employer during the year amounts of contributions are collected primarily from the state appropriations or taxes levied by the employer when applicable during the months of september october and november following the close of the school year for which such contributions are due the amounts due from each participating a matter consistent with sec_414 each participating employer of the code the state a’s legislature recently passed and the governor signed act c which affects system b and plan x act c is to the purpose of authorize a system of charter schools to provide opportunities for teachers parents and community members to establish and maintain schools that operate independently of existing schools and school districts in order to accomplish the following objectives a improve student learning and achievement b c ad e increase learning opportunities for all students with special emphasis on expanded learning experiences for students who are at-risk of academic failure encourage the use of different and innovative teaching methods create new professional opportunities for teachers school administrators and other school personnel provide parents and students with expanded choices in the types of educational opportunities that are available within the public school system and provide schools with a method to change from rule-based to performance-based accountability systems by holding the schools established under this article accountable for meeting measurable student achievement results act c limits those who may make an application to establish a charter school to teachers parents school administrators community residents or any combination of these groups applications may be filed in conjunction with colleges universities museums educational institutions not-for-profit corporations under sec_501 or for-profit business or corporate entities authorized to a assure that educationally appropriate programs are offered ina fiscally sound manner these requirements include educational requirements governance requirements fiscal requirements and operational requirements act c require sec_24 separate items of information designed to of the code do business in state charters are issued by public entities the criteria for approval of approval are based on furtherance of the public purpose of education that a the requirements set out rules ability to operate the school in the charter school described in the application meets in act c and all other applicable laws b the applicant can demonstrate the an educationally and fiscally a charter school application requires and regulations c granting the application is likely to is encouraged to give preference to applications that sound manner and improve student learning and achievement and materially further the purposes set out in act c e demonstrate the capability to provide comprehensive learning experiences to students identified by the applicants as of academic failure charter in fact additional information as a condition of approval comprised of a local board_of education trustees t of university u board r also serves as the review body it may deny an application or require in reviewing applications entity is not required to approve a and board r entity e entity e at risk is board r is an umbrella state instrumentality which is responsible for educational functions and licensing in state a its members are appointed by state a’s legislation sitting as a body of the whole state colleges and universities and is university u has direct responsibility for all state colleges and universities and is board r has oversight responsibility for all a state instrumentality a state instrumentality once the application has been approved by entity e the applicant and entity e enter into a proposed charter proposed charter includes all items of information required by act c laws and regulations and any other terms or conditions required by applicable the once the proposed charter has been agreed upon it must be submitted to board r for review issue the charter or return it with written comments and recommendations charter is returned by board r entity e may resubmit the proposed charter with modifications resubmit the charter without modifications or abandon the charter to entity e for reconsideration board r may either approve and if the proposed act c provides rules for charter schools similar to those of other public schools fees assessments and levies under act c meet the same health and safety civil rights and student assessment requirements applicable to other public schools charter schools are exempt from taxation charter schools must charter school teachers shall be certified in accordance with the requirements applicable to other public schools provided however that a charter school may employ as teachers uncertified teachers with a least three years of elementary middle or secondary classroom teaching experience ii tenured or tenure track college faculty iii individuals with two years gr aa iv individuals who possess exceptional business of satisfactory experience through the teach for america program and professional artistic athletic or military experience provided however that such teachers described in clauses i li comprise more than thirty per centum of the teaching staff of a charter school or five teachers whichever is less of this paragraph shall not in total iii iv and a charter school must perform the same public educational act c states the a charter school under this article constitute purpose as any other public school in state a powers granted to the performance of essential public purposes and governmental purposes of this state act c also states although charter schools are independent and autonomous school s board r and entity e have joint authority to oversee their operation particular board r and entity e may visit examine into and inspect any charter school including the records of such school under act c entity e and board r shall be deemed to be the public agents authorized to supervise and oversee the charter school charter school is regulations and charter provisions the local school district for a charter school that chose university u this authority is broad enough to ensure that the in compliance with all applicable laws or board r as its charter entity this authority is vested in in act c provides a charter school shall design its educational programs to meet or exceed the student performance standards adopted by board r and the student performance standards contained in the charter students attending a charter school shall be required to take regents examinations to the same extent such examinations are required of other public school students a charter school offering instruction in the high school grades may grant regents diplomas and local diplomas to the same extent as other public schools and such other certificates and honors as are specifically authorized by its charter and in testimony thereof give suitable certificates honors and diplomas under its seal and every certificate and diploma so granted shall entitle the conferee to all privileges and immunities which by usage or statute are allowed for similar diplomas of corresponding grade granted by any other public school charter schools are subject_to independent fiscal audits at least once annually procedures and standards consistent with generally accepted accounting and auditing standards and comparable in scope to those of other public schools they are also required to have audit individuals and groups play a role in overseeing the any individual or group may bring operation of charter schools a complaint to the board_of trustees of a charter school alleging a violation of the provisions of act c the charter or any other provision of law relating to the management or operation of the charter school if after presentation of the complaint to the board_of trustees of a charter school the individual or group determines that such board has not adequately addressed the complaint they may present that complaint to entity e which shall investigate and respond if after presentation of the complaint to entity e the entity e has not adequately addressed the complaint they may present that complaint to board r which shall investigate and respond duty to issue appropriate remedial orders to charter schools under their jurisdiction to effectuate the provisions of this section the entity e and board r shall have the power and the the individual or group determines that the primary source of funding for charter schools is state under act c a local school district must pay directly to a the charter school for each student enrolled in the chartered school who resides in the school district an amount equal to one hundred percent of the amount calculated pursuant to paragraph f of subdivision one of section thirty six hundred two of this chapter for the school district for the year prior to the base_year increased by the percentage change in the state total approved operating expense calculated pursuant to subdivision eleven of section thirty six hundred two of this chapter from two years prior to the base_year district must pay its per pupil operating expense to a charter school for each pupil enrolled in the charter school based on the per pupil expense of the previous year and adjusted to account for increases in state_aid in the current_year in other words the local school beyond the mandatory funding provided by the preceding paragraph the board_of trustees of a charter school is authorized to accept gifts donations or grants of any kind made to the charter school and to expend or use such gifts donations or grants in accordance with the conditions prescribed by the donor provided however that no gift donation or grant may be 9d accepted if subject_to a condition that is contrary to any provision law or term of the charter act c also creates a special fund to provide additional financing for charter schools from federal appropriations and other gifts grants and appropriations state a exerts additional control_over charter schools a b a a report of the progress a detailed financial statement that through the charter renewal process described in act cc renewal application must include of the charter school in achieving the educational objectives set forth in the charter discloses the cost of administration instruction and other spending categories for the charter school that will allow a comparison of such costs to other schools both public and private r required by subdivision two of section twenty-eight hundred fifty-seven of this article including the charter school report cards and the certified financial statements d indications of parent and student satisfaction outside the requirements of act c a day to day basis will likely be exposed through the renewal application process charter schools operating the charter and other law on c copies of each of the annual reports of the charter school in a form prescribed by board such statement shall be either entity e or board r may terminate a charter on one of the following grounds a when a charter school's outcome on student assessment measures adopted by board r falls below the level that would allow the commissioner to revoke the registration of another public school and student achievement on such measures has not shown improvement over the preceding three school years b serious violations of law c d material and substantial violation of the charter including fiscal mismanagement or when the public employment relations board makes a determination that the charter school demonstrates a practice and pattern of egregious and intentional violations of subdivision one of section two hundred nine-a of the civil service law involving interference with or discrimination against employee rights under article fourteen of the civil service law act c provides for further oversight in the form of required annual reports act c states each charter school shall submit to entity e and to board r an annual report such report shall be issued no later than the first day of august of each year for the preceding school year the annual report shall be shall be prescribed by the commissioner and shall include at least the following components in such form as a bo c a charter school report card which shall include measures of the comparative academic and fiscal performance of the school as prescribed by the commissioner in regulations adopted for such purpose such measures shall include but not be limited to graduation rates dropout rates performance of students on standardized tests college entry rates total spending per pupil and administrative spending per pupil discussion of the progress made towards achievement of the goals set forth in the charter a certified financial statement setting forth by appropriate categories the revenues and expenditures_for the preceding school year including a copy of the most recent independent fiscal audit of the school section c of act c states that employees of a charter school may be deemed employees of a local school district for the purpose of providing retirement benefits including membership in plan x and other retirement systems open to employees of public schools financial contributions for such benefits shall be the responsibility of the charter school and the school’s employees also act c provides that the based on the foregoing facts and representations you request the following rulings that under the applicable terms and conditions of act c deeming certain employees of of the local school district for purposes of providing membership a charter school to be employees ias in plan x will not adversely affect plan x's status as governmental_plan under sec_414 of the code a that the applicability of sec_414 of the code to plan x will not be adversely affected by including as members therein employees of a charter school and that the mandatory_contributions of such employees to plan x which are assumed and paid_by the employer will be considered picked-up pursuant to sec_414 members of plan x are so considered to the same extent such contributions by other sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan it holds that one of the will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision thereof is the degree of control that the state or federal government has over the organization's everyday operations revrul_89_49 include legislation creating the organization for the organization trustees or operating board are selected and applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit although all of the above factors are considered in determining whether an organization is satisfaction of one or all of the factors is not necessarily determinative the manner in which the organization's an agency of a government the mere whether there is specific other factors listed in the source of funds whether the although act c cannot be characterized as specific so far as legislation in school it is the enabling legislation under which all charter schools in state a are established specifically provide for the establishment of such schools is nevertheless specific in the sense that it it relates to any particular charter act c was enacted with no other purpose than to the primary source of funds for a charter school is state a act c provides that the local school district must pay directly to the charter school its per pupil operating expense for each student enrolled in the chartered school who resides in the school district or grants of any kind but the mandatory funding will come from a local school district a charter school may receive gifts donations although a charter school’s board_of directors is not the local board_of education trustees t of university u directly appointed by state a or the local school administrative unit state instrumentality and board r exercise a significant degree of control_over the make up and performance of charter school employees through reviewing complaints against a charter school the granting or denial of charters and the auditing and reporting requirements imposed on each charter school in general teachers employed by a charter school shall be certified in accordance with the requirements applicable to other public schools a state instrumentality a charter schools are required to perform the same public as noted in act c educational purpose as any public school charter school shall design its educational programs to meet or exceed the student performance standards adopted by board r and the student performances standards contained in the charter a the application_for a charter school can be denied by a or trustees t local board_of education board r of university u both board r and university u are governmental instrumentalities even after a charter school’s application is approved it must submit annually a report that includes the measures of the comparative academic and fiscal performances of the school board r can investigate a charter school for any violations entity e including board r deems necessary including the revocation of a school’s charter can take what remedial action it thus the local board_of education board r and trustees t control charter schools through approving their charters and terminating them under certain circumstances for purposes not related to plan x participation act c provides that an employee of a charter school shail be an employee of the education corporation formed to operate the charter school benefits including participation in plan x provides that employees of charter schools are deemed to be employees of the local school district and shall participate in plan x the in the same manner as other public school employees however for purposes of providing retirement act c specifically wg a governmental_unit and its employees local school district is are eligible to participate in plan x employees of a charter school that is established and organized pursuant to the terms and conditions of act c the local school district a governmental_unit participation in plan x employees of a governmental_unit and can participate in plan x governmental_plan employees without adversely affecting plan x’s status as governmental_plan under sec_414 in the same manner as other public school such employees are therefore deemed for purposes of act c by its terms deems to be employees of a a accordingly with respect to ruling_request one we conclude that under the applicable terms and conditions of act c deeming certain employees of a charter school to local school district for the purpose of providing membership in plan x will not adversely affect plan x’s status as governmental_plan under sec_414 of the code be employees of the a sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit you represent that plan x includes a mandatory employee in a manner consistent with sec_414 you also represent that each participating to be employees of the local school districts for contribution feature employer picks up the member’s contributions required to be made to plan x of the code we concluded that deeming employees of a in ruling_request one charter school established pursuant to the terms and conditions of act c purposes of establishing membership in plan x would not adversely affect plan x’s status under sec_414 we further conclude with respect to ruling_request two that as members of plan x mandatory_contributions of charter school employees made to plan x which are assumed and paid_by the participating employer will be considered picked-up pursuant to sec_414 extent such contributions by other members of plan x are so considered provided the pick-up arrangement of plan x meets the requirements of sec_414 to the same in view of the foregoing we conclude that participation of employees of and conditions of act c will not adversely affect plan x‘s status as a charter school established pursuant to the terms a governmental_plan within the meaning of sec_414 of via no opinion is expressed as the code consequences of the transaction described above under any other provisions of the code to whether the pick-up arrangement of plan x meets the requirements of sec_414 h additionally no opinion is expressed as to the federal tax these rulings are based on the assumption that plan x meets the requirements for plan qualification under sec_401 d these rulings are further based on the of the code and assumption that mandatory employee contributions picked-up by the participating employers of plan x meet the requirements of sec_414 of the code these rulings are directed only to the taxpayer who requested it may not be used or cited by others as precedent sec_6110 of the code provides that it in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours signed joyce b flotd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose
